COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Clearpoint Crossing Property Owners Association and Cullen’s LLC
                          and 11500 Space Center, LLC v. Joseph Chambers and Debbie
                          Chambers

Appellate case number:    01-16-00773-CV

Trial court case number: 2011-05504

Trial court:              164th District Court of Harris County

       The motion for rehearing filed by Appellees Joseph Chambers and Debbie Chambers is
denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Higley

Date: December 4, 2018